Citation Nr: 1810598	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-21 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2013 and May 2016  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

A videoconference Board hearing before the undersigned Veterans Law Judge was held in April 2017.  A transcript of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss disability had its onset in service or is otherwise etiologically related to his active service.

2.  The evidence is at least in equipoise as to whether the Veteran's diagnosed tinnitus disability had its onset in service or is otherwise etiologically related to his active service.

3.  The Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 

CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in July 2012. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Bilateral Hearing Loss and Tinnitus 

A.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system. In Fountain v. McDonald, 27 Vet. App. 258 (2015), the U.S. Court of Appeals for Veterans Claims declared that tinnitus originating from acoustic trauma is also an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies to the instant claim for service connection for tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  
Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.102, 4.3. 

B.  Factual Background 

The Veteran's January 1968 enlistment medical examination, revealed pure tone thresholds, in decibels, as follows: 10 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, and 10 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 10 at 1000 Hertz, 10 at 2000 Hertz, and 5 at 4000 Hertz.  

On a January 1968 enlistment, Report of Medical History, the Veteran denied any hearing loss.  

The Veteran's December 1969 separation medical examination, revealed pure tone thresholds, in decibels, as follows: 10 at 500 Hertz, 5 at 1000 Hertz, 0 at 2000 Hertz, 0 at 3000 Hertz, and 0 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 20 at 500 Hertz, 5 at 2000 Hertz, and 0 at 4000 Hertz.  

On a December 1969 separation, Report of Medical History, the Veteran denied any hearing loss.  

On a March 1983 medical treatment record, Dr. F. C. reported that the Veteran's wife told him that his hearing was diminishing.  Dr. F.C. indicated that the Veteran served in the Army in Vietnam and that he was exposed to a lot of loud noise in an artillery base.  Dr. F. C.reported that the Veteran worked as a contractor building houses after service.  Dr. F. C. noted that the Veteran's hearing loss tests showed some high frequency hearing loss.  

On a June 1993 medical treatment record, the Veteran was referred for life long history of snoring.  The examiner noted a twenty year history of bilateral high frequency hearing loss with associated high-pitched tinnitus.  The examiner indicated that the Veteran had been exposed to noise in Vietnam and in the construction industry.  

At a January 2013 VA audiology examination, the Veteran reported that his hearing loss may be related to military noise exposure from artillery, mortars, claymore mines, RPG's, machine guns, Aircraft jet engines, heavy equipment/trucks, diesel engines and generators, without hearing protection.  The Veteran indicated that he had small weapons fire (primarily right handed shooter) during basic training with hearing protection devices, qualifications with hearing protection devices, advanced infantry training with hearing protected devices, and non-commissioned officer training with hearing protected devices, and combat without hearing protected devices.  The Veteran noted that prior to military service he worked at an auto service center for three and half years and after military service, the Veteran worked in construction and carpentry for over thirty five years.  The Veteran reported that he was exposed to recreational noise during target shooting, attending live concert music, woodworking, attending car races, motor cycle racing, outboard motor racing, and power tools.  

The Veteran indicated that his tinnitus began in approximately the 1960s and he described it as a constant bilateral ringing and/ or high pitch tone.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure.  

Audiogram revealed pure tone thresholds, in decibels, as follows: 0 at 500 Hertz, 5 at 1000 Hertz, 10 at 2000 Hertz, 55 at 3000 Hertz, and 55 at 4000 Hertz in the right ear.  In the left ear, audiometric testing was 5 at 500 Hertz, 5 at 1000 Hertz, 60 at 2000 Hertz, 50 at 3000 Hertz, and 60 at 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The examiner opined that the Veteran's hearing loss was less likely as not (less than 50/50 probabity) caused by or a result of acoustic trauma during service, based on the factors of normal hearing thresholds at military entry and separation without significant high frequency threshold shifts noted on record.  

On a May 2016 VA Addendum opinion, the examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.  The examiner indicated that review of the available medical records indicated normal hearing loss at entrance and exit from the military with no shifts to hearing thresholds in service and no reports of tinnitus.  The examiner noted that the 1983 Betone audiogram submitted by the Veteran showed hearing loss in the left ear, however, this was in 1983, more than 10 years after military service.  The examiner indicated that the 1983 treatment record reported a "twenty year history of hearing loss and tinnitus," but that this was several years after active military service.  The examiner noted the Veteran's noisy occupation for many years after service, construction and carpentry.)  

At an April 2017 VA videoconference hearing, the Veteran reported that prior to service, he worked with his father doing carpentry work.  The Veteran indicated that he was exposed to noise in-service as he was an infantry platoon sergeant and a senior NCO for about seven and half months.  The Veteran reported that he was exposed to the tactical noise of firing artillery, and grenades.  Specifically, the Veteran noted that during his service in Vietnam, he was securing a bridge and a B40 rocket exploded about 14 feet in front of him.  The Veteran noted that his post-service noise exposure included dirt bikes and construction.  The Veteran reported that he always wore his hearing protection in the construction industry.  

C.  Analysis 

The Veteran asserts that he has bilateral hearing loss and tinnitus that is related to exposure to loud noise (acoustic trauma) during service.  Specifically, he contends that he sustained acoustic trauma to his ears while he was in Vietnam.  

The evidence shows that the Veteran currently has bilateral hearing loss by VA standards as evidence by the January 2013 VA examination.  38 C.F.R. §  3.385.  Similarly, the evidence also reasonably shows that the Veteran has tinnitus.  Also, the Veteran's personnel records show that he served in combat and he has credibly testified that he was exposed to significant weapon noise.  Consequently, acoustic trauma during service is also established.  

Regarding a potential nexus between the acoustic trauma and the current hearing loss and tinnitus both the January 2013 VA examiner and the May 2016 VA addendum opinion found that Veteran's bilateral hearing loss and tinnitus were less likely as not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness.

However, the March 1983 medical treatment record from Dr. F. C. reflects that while the Veteran served in the Army in Vietnam, he was exposed to a lot of loud noise in an artillery base.  Dr. F. C. noted that the Veteran's hearing tests showed some high frequency hearing loss.  Also, the June 1993 medical treatment record reflects that the Veteran had a noted a twenty year history of bilateral high frequency hearing loss with associated high-pitched tinnitus.  The examiner indicated that the Veteran had been exposed to noise in Vietnam.  Although the examiner did note that the Veteran was exposed to loud noise in his post-service employment in the construction industry, the examiner also reported that the Veteran wore ear protection on a regular basis.  

The Board therefore finds that the evidence is at least in equipoise as to whether the Veteran's currently shown bilateral hearing loss and tinnitus was caused by his service, and that affording the Veteran the benefit of the doubt, that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. 38 U .S.C. § 1507; 38 C.F.R. § 3.102.

III.  PTSD 

A.  Law and Regulations 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.
The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran's PTSD is rated under DC 9411.  Pursuant to this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. §4. 125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes]. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  See 38 C.F.R. Part 4.  The percentage ratings contained in the rating schedules represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service, and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102. 


B.  Factual Background 

On a May 2013 VA Primary Care Outpatient Note, a PTSD screening was negative.  

At a January 2013 VA PTSD examination, the Veteran reported that he served in the Army and one tour of Vietnam.  The examiner noted that the Veteran described "normal combat trauma."  The examiner indicated that the Veteran did not have a mental disorder diagnosis.  

On a June 2014 VA Primary Care Note, PTSD screening, a suicidal risk screen was negative. 

On a November 2014 VA Mental Health Treatment Progress Note, the Veteran denied any suicidal or homicidal ideations.  

In a December 2014 Memorandum, S.D., Readjustment Counselor, reported that the Veteran's symptoms clearly reflected a PTSD diagnosis.  S.D. noted that the Veteran's PTSD negatively affected his ability to work and relationships over the years at a cost by denial and incorporating unhealthy coping skills.  S.D. indicated that the Veteran exhibited a calm demeanor on the surface but that does not reflect his inner turmoil.   

On a July 2015 Primary Care Outpatient Note, the Veteran reported that he went to group therapy for persistent PTSD and that he had persistent hypervigilance and issues with anger and irritability.  The Veteran noted that the rain, sudden changes in plans, and his grandchildren talking when they go out in public as triggers.  The Veteran indicated that he worked as a self-employed contractor to avoid working in groups because of his temper.   

At a March 2016 VA PTSD examination, the Veteran reported symptoms of anxiety and disturbance of motivation and mood.  The Veteran noted that he had been married for forty two years to his wife and that he had three adult children.  The Veteran indicated that he worked as a self-employed construction contractor for a number of years and that he was now retired.  The examiner diagnosed the Veteran with PTSD.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran appeared alter, oriented times three, and cooperative.  The Veteran reported issues with irritability and that he was triggered by e.g. rain.  The Veteran denied any suicidal or homicidal ideations.  

On a July 2016 VA Primary Care Note, PTSD screening, a suicidal risk screen was negative. 

At an April 2017 Board Videoconference hearing, the Veteran reported that his PTSD symptoms impacted his daily functioning with work, spouse, family and activities.  The Veteran noted that he has been married for forty two years but that he and his wife no longer sleep in the same bedroom because of his sleep habits.  The Veteran indicated that he would be "on all fours on the mattress, and you know, holding her down, or just saying they're coming, they're coming and things like that,"  and that he thrashed in his sleep because of nightmares.  The Veteran noted that for the last ten years of his construction career, he did not have any employees because when he had employees, he was told he was a screamer.  The Veteran reported that he and his wife had six hard breaks in their marriage and because of their religious beliefs, they never truly separated.  The Veteran indicated that he experienced difficulty with his memory and his long term memory.  The Veteran noted that he did not have any close individual or any close group of individuals.   

C.  Analysis 

After a review of the evidence, the Board finds that a disability evaluation in excess of 30 percent is not warranted for the service-connected PTSD.   

The 30 percent rating for PTSD is based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

However, there is no showing of occupational and social impairment, with reduced reliability and productivity due to such PTSD symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships as to warrant the assignment of a schedular 50 percent rating evaluation.  38 C.F.R. § 4.130.  In this regard, the March 2016 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating.  The medical evidence shows symptoms of anxiety and disturbance of motivation and mood.  These symptoms as reported during the March 2016 VA examination reflects ongoing mild PTSD symptoms as to warrant the current assignment of a schedular 30 percent rating evaluation.  

Further, the Veteran specifically denied experiencing any suicidal or homicidal ideations at the March 2016 VA examination conducted and in all the treatment records.  None of the psychiatrists or psychologists of record found him to be a persistent risk for suicide or for harming others.  The Veteran's report to the 2016 VA examiner shows that he had a good relationship with his wife of forty two years.  The Board notes that the documented symptoms more closely align with the symptomatology typical of the criteria for a 30 percent disability rating, as discussed above.  The Board finds that the reported symptoms amount to no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, warranting no more than the 30 percent disability rating.  

In reaching the above conclusions, the Board has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 30 percent rating.  However, even with consideration of the Veteran's statements, the VA examination report and other probative evidence of record has consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Board finds that the January 2013 and March 2016 VA opinions to be highly probative since the examiners reviewed the claims folder, considered the Veteran's report of PTSD symptoms and functioning, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners, as psychologists and psychiatrists, have the skill and expertise to render these medical opinions and provide an assessment as to the level of severity of the PTSD and how the PTSD impacted the Veteran's occupational and social functioning.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The January 2013 and March 2016 assessments of the severity of the PTSD were based on all of a Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan, 16 Vet. App. at 442-443.  The VA examiners considered all of the PTSD symptoms when making this determination.  The weight of the evidence shows that the PTSD causes mild to moderate impairment in occupational and social functioning with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal.

Accordingly, the preponderance of the evidence is against the assignment of an initial rating greater than 30 percent.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


